Citation Nr: 0602932	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left wrist 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for a right knee 
disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On September 13, 2005, the veteran was afforded a travel 
board hearing in San Antonio, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran should be afforded a VA examination to address 
the etiology of his disabilities.  Service medical records 
show that in 1980 the veteran suffered trauma to his low back 
resulting from an accident occurring while the veteran was 
operating a drill.  The veteran testified that he was 
temporarily paralyzed as the result of this incident and 
medical records disclose a complaint of numbness in the left 
leg following the incident.  There are numerous complaints of 
low back pain in the veteran's service medical records as 
well as a 1983 diagnosis of low back strain.  The veteran 
received chiropractic treatment following service and has 
been diagnosed as having sacroiliac syndrome with attendant 
lumbar facet syndrome and pelvic torque.  Likewise, the 
veteran's service medical records contain numerous references 
to a right knee disorder, as well as a complaint of left 
wrist pain.  At his hearing, the veteran reported that after 
service he had continued to experience pain and discomfort in 
his right knee and left wrist.  Accordingly the evidence 
suggests an association between the veteran's in service 
injuries and his present disabilities; therefore a medical 
examination to address the etiology thereof is warranted.  
38 C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED for the following action: 

1.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the etiology of his left 
wrist, low back and right knee 
disabilities.  The RO should forward the 
veteran's claims file to the VA examiner.  
The examiner should review the entire 
claims file and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's left wrist, low back 
and right knee disabilities are 
etiologically related to injuries noted 
in service.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

2.  Thereafter, RO should readjudicate 
the veteran's claim of service connection 
for left wrist, low back and right knee 
disabilities.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

 
 
 
 

